219 F.2d 236
Raymond V. MASTERSON, Appellant,v.Henry M. LINDSAY, Superintendent, District Reformatory et al., Appellees.
No. 6897.
United States Court of Appeals, Fourth Circuit.
Argued January 6, 1955.
Decided February 7, 1955.

No counsel for appellant.
James R. Moore, Asst. U. S. Atty., Richmond, Va. (L. S. Parsons, Jr., U. S. Atty., Norfolk, Va., and Richard R. Ryder, Asst. U. S. Atty., Richmond, Va., on the brief), for appellees.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a petition for a writ of habeas corpus. Appellant was convicted of crime in the District of Columbia and sentenced to a term of imprisonment. He was released under the provisions of the "good time" statute, 18 U.S.C. § 4161, but before the expiration of his term was arrested for violation of the conditions of release and the Parole Board, after a hearing, entered an order requiring him to serve the remainder of the term. Appellant contends that the Parole Board was without jurisdiction in the premises, that, at all events, he was not subject to arrest for violation of the conditions of release unless such violation constituted a crime, and that the provision of the statute creating the status of prisoners under parole for those released under the "good time" provision is unconstitutional and void. There is no merit in any of these contentions. See United States ex rel. Nicholson v. Dillard, 4 Cir., 102 F.2d 94; Costner v. United States, 4 Cir., 180 F.2d 892; Hicks v. Reid, 90 U.S.App.D.C. 109, 194 F.2d 327, certiorari denied 344 U.S. 840, 73 S.Ct. 51, 97 L.Ed. 653; Gould v. Green, 78 U.S.App.D.C. 363, 141 F.2d 533; United States ex rel. Jacobs v. Barc, 6 Cir., 141 F.2d 480; Story v. Rives, 68 App.D.C. 325, 97 F.2d 182.


2
Affirmed.